     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Jeffrey Albregts
9    Nevada State Bar No. 0066
     Krista N. Albregts
10   Krista.albregts@gmail.com
     Nevada State Bar No. 13301
11   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
12   Telephone: 702-483-5026
13
                              IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA
15   CORISSA JONES, et. al.,                       )       No. 2:15-cv-01382-RFB-CWH
                                                   )
16                                                 )
                 Plaintiff,
                                                   )       STIPULATION AND [PROPOSED]
17
     v.                                            )       ORDER EXTENDING DEADLINE TO
18                                                 )       FILE REPLIES IN SUPPORT OF
                                                   )       MOTION FOR SUMMARY JUDGMENT
     SHAC, LLC, D/B/A SHAPPHIRE                    )       ON INDIVIDUAL LIABILITY [DOC. 190]
19
     GENTLEMEN’S CLUB, et. al.,                    )       AND WILLFULNESS [DOC. 191]
20                                                 )
                 Defendants.                       )             (SECOND REQUEST)
21
22
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs/Counter-
23
     Defendants, including Corissa Jones and all Plaintiffs who opted into the instant action (“Class
24
     Plaintiffs”), by and through their counsel of record, the law firm of Kennedy Hodges LLP, and
25
     Defendants/Counter-claimants SHAC, LLC, SHAC, MT, LLC, David Michael Talla and Peter
26
     Feinstein (“SHAC”), by and through their counsel of record, the law firm of Greenberg Traurig,
27
     LLP, as follows:
28
                                                       1
1          1. On February 4, 2019, Plaintiffs filed three voluminous partial motions for summary
2              judgment, Docs. 189, 190 and 191;
3          2. The deadline for Defendants to respond to Doc. 190 and Doc. 191 was extended to
4              March 19, 2019 (ECF 203);
5          3. The deadline for Plaintiffs to file their replies in support of Doc. 190 and Doc. 191 was
6              extended to April 12, 2019 (ECF 212);
7
           4. Plaintiffs submit that unanticipated and time-sensitive deadlines have arisen in relation
8
               to other clients, necessitating the request;
9
           5. Accordingly, the parties stipulate that Plaintiffs will file their replies in support of their
10
               motion for partial summary judgment on individual liability (Doc. 190) and motion for
11
               partial summary judgment on willfulness and liquidated damages (Doc. 191) by or
12
               before April 16, 2019.
13
14         IT IS SO STIPULATED.

15   DATED this 11th day of April, 2019               DATED this 11th day of April, 2019.

16        GREENBERG TRAURIG, LLP                                   KENNEDY HODGES LLP
17
     By: /s/ Alayne Opie                              By: /s/ Carl Fitz
18      MARK E. FERRARIO (NV 1625)                         DAVID W. HODGES (admitted pro hac vice)
        TAMI D. COWDEN (NV 8994)                           CARL FITZ (admitted pro hac vice)
19      ALAYNE M. OPIE (NV 12623)                          4409 Montrose Blvd., Ste 200
        10845 Griffith Peak Drive Suite 600                Houston, TX 77006
20
        Las Vegas, Nevada 89135                            Counsel for Plaintiffs
21      Counsel for Defendants

22
           IT IS SO ORDERED this 12thday of April, 2019.
23
24                                        ________________________________
25
                                          RICHARD F. BOULWARE, II
                                          UNITED STATES DISTRICT COURT JUDGE
                                          UNITED  STATES DISTRICT JUDGE
26
                                          DATED this
27
28
                                                       2
